Title: To Thomas Jefferson from John Bondfield, 3 July 1787
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 3 July 1787

Mr. Barclay wore down by the inflexable obstinacy of his cruel persecutors who cease not to raise interest to excecute their inhuman projects, flatter’d himself to receive thro your interest a safe Conduct for himself and his partner Mr. Loreille. This engaged his remaining here from Poste to Poste. He communicated to me your letter to him under cover to Mess. Feger. From the contents I perseived Arguments started by Monsr. De montmorin that render’d his situation very precarious and the obtaining a protection for his person and of his Partners very doubtful. In an undecided state he rested suspended to Sunday last. Having dined with me he return’d to his Hotel. A Gentleman unknown to him called upon him and desired that I might be sent for. Having to communicate some thing of consiquence as that it was nessessary I should be present, Mr. Barclay came back to my House. I emediately accompanied him, and the Gentleman soon after came up. He then inform’d us that he was deputed by a Person in high office (the P—d—R—) to inform him M.B. that it was indispensible to his safety that he should leave town that night and not delay an instant longer than nessessity required, that the next morning in virtue of instructions receiv’d a Parlementary hearing would take place which would be attended with disagreable consiquences. Mr. Barclays safety being thus drawn to an instant I emediately engaged a Craft to carry Mr. Barclay and Mr. Loreille down the River. They left this on Sunday Evening. Mr. Barclay will probably write you so soon as he shall have got where he can recover strength and Calm. He was cruelly agitated when he left me. His adversarys were yesterday very Buissy but I have not yet seen my reporter to learn the fruit of their labour.
Many Ships are come in from America. The Farmers Agent has inform’d the private Importers that their supplies are compleated. If true, we must expect a considerable fall in the prices. I am advised many Cargoes are on the way and many preparing for France.

A ship of Seven hundred hogsheds arrived this Instant from Virginia. The ship belongs to London. The Americans who are here murmer that strangers should be employed in a branch where markt privalidges have been in View to favor the Navigation of America and France and that these strangers, who are many, pertake and in some measure reap all the advantages.
I have not yet obtained Answers to my Letters from Lisbon that I wrote to have further information of the Consular regulations at that residence. So soon as I can procure the returns of the Imports at this City from America since the peace I shall transmit them. With due Respect I have the honor to be Sir your most Obedient Humble Servant,

John Bondfield

